MEMORANDUM DECISION
                                                                             FILED
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                        Aug 04 2016, 9:01 am

      regarded as precedent or cited before any                              CLERK
                                                                         Indiana Supreme Court
      court except for the purpose of establishing                          Court of Appeals
                                                                              and Tax Court
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Carl Paul Lamb                                           Shannon L. Robinson
      Carl Lamb & Associates                                   Shannon Robinson Law
      Bloomington, Indiana                                     Bloomington, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Alison Truelove,                                         August 4, 2016
      Appellant/Cross-Appellee-Respondent,                     Court of Appeals Case No.
                                                               53A01-1511-DR-1879
              v.                                               Appeal from the
                                                               Monroe Circuit Court
      Graham M. Hennessey,                                     The Honorable
      Appellee/Cross-Appellant-Petitioner.                     Stephen R. Galvin, Judge
                                                               Trial Court Cause No.
                                                               53C07-1210-DR-531



      Kirsch, Judge.


[1]   Alison Truelove (“Mother”) appeals the trial court’s order modifying custody,

      which granted legal and physical custody to Graham M. Hennessey (“Father”).

      Mother raises the following restated issues for our review:


      Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016      Page 1 of 22
              I. Whether the trial court erred in finding that there was a
              substantial change in the children’s interaction and
              interrelationship with Mother; and


              II. Whether the trial court erred in failing to properly consider
              Father’s history of domestic and family violence, substance
              abuse, relationship with the children, and the children’s
              adjustment to home, school, and community when it found that
              modifying custody was in the children’s best interests.


      Father cross-appeals and raises the following restated issue: whether the trial

      court abused its discretion when it granted Mother unsupervised parenting time

      with the children.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Father is a citizen of the United Kingdom and lives in Ashford-Kent, England.

      Mother is a citizen of the United States and lives in Bloomington, Indiana.

      Mother attended boarding school in the United Kingdom when she was fifteen,

      and afterwards, attended the University of Kent in Canterbury, England, where

      she obtained her degree in 2004. Mother and Father met in 2002 while Mother

      was attending the university and were married on October 14, 2004, in Ashford-

      Kent. During the marriage, Mother and Father had two daughters, O.H., born

      on October 20, 2005, and S.H., born on April 22, 2008 (together, “the

      Children”).




      Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 2 of 22
[4]   In September 2007, Mother took O.H., without Father’s knowledge or consent,

      to the United States. Mother stayed with her mother in Virginia. Mother and

      O.H. returned to England in November 2007. S.H. was born a few months

      later in England.


[5]   During their marriage, Mother and Father fought frequently, particularly over

      money and Father’s drinking. Although Mother alleged that Father was

      physically violent with her, Father denied any allegations of physical violence.

      One time in 2008, Mother called the police during an argument, and Father

      was cautioned with no further action occurring. Father was never charged with

      any acts of domestic violence.


[6]   On August 25, 2008, Mother, again without Father’s knowledge or consent,

      took the Children and flew to the United States and to her mother’s home in

      Virginia. Mother called Father a week later and told him she and the Children

      were in the United States. At that time, Father felt that the Children had been

      abducted by Mother. In subsequent conversations, Mother and Father agreed

      that Mother and the Children would return to England. Father purchased

      tickets for the trip; however, Mother and the Children did not return. After

      refusing to return to England, Mother told Father she would help him to obtain

      a visa to travel to the United States. However, when Father went to the

      American Embassy to get the visa, he learned that Mother would not support

      his application for the visa as she had promised.




      Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 3 of 22
[7]   In 2010, Father contacted the Hague Convention Office in London, which put

      him in contact with Patrick Stiehm, an attorney in Virginia, to represent Father

      in negotiations with Mother. On July 29, 2010, Mother and Father signed a

      Limited Separation Agreement (“the Agreement”), which contained Agreed

      Visitation Orders that were to be filed with the juvenile court in Virginia. The

      Agreement stated that the parties must inform each other in writing at least

      thirty days prior to any proposed change of residence. It also provided, “Each

      party acknowledges that to the best of his or her knowledge and understanding

      the other party is a fit and proper person to have custody of the children.”

      Resp’t’s Ex. 2 at 15. The Agreed Visitation Orders stated that Father was to

      have two six-week visits with the Children in the United Kingdom each year.

      Father was also to have telephone and webcam contact with the Children three

      times per week for thirty minutes.


[8]   After the Agreement was signed, Father did have contact with the Children via

      telephone and webcam for a period of time. He also sent them cards and gifts.

      However, Father did not register the Agreed Visitation Orders in England.

      Mother, therefore, did not allow the Children to travel to England for visits

      with Father, and Father refused to pay child support as provided for in the

      Agreement. In 2010, Mother tried to enforce the child support order in

      England. The British court found the Children had been unlawfully abducted

      from the United Kingdom and did not require Father to pay child support

      pursuant to the Agreement.




      Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 4 of 22
[9]    Mother began dating Melinda Herald (“Herald”) in the summer of 2010.

       Herald has two sons, N.H., who was fifteen years old at the time of the

       modification hearing, and P.H., who was eleven years old at the time of the

       modification hearing. In August 2011, Mother and the Children moved to

       Bloomington, Indiana to live with Herald and did not give Father notice of her

       relocation. After the move to Bloomington, Father had very little contact with

       the Children. Mother filed a petition for dissolution of her marriage to Father

       in Monroe County in October 2012. At the time, Mother claimed she did not

       know how to locate Father and obtained notice of the petition on Father by

       publication. Mother achieved this by publishing the notice in a Bloomington,

       Indiana newspaper, making it unlikely that Father would see the published

       notice. A hearing on the petition for dissolution was held, at which Father did

       not attend. The trial court issued a decree of dissolution on December 10,

       2012, in which sole legal and physical custody of the Children was awarded to

       Mother. As to parenting time, the decree specifically stated, “Agreement

       previously executed by parties adopted [and] incorporated into this decree.”

       Appellant’s App. at 37. Child support was not ordered because “Respondent’s

       income and location are unknown.” Id. at 38.


[10]   On December 22, 2012, Mother sent an email to Father, notifying him that the

       dissolution was final. She also advised Father that the trial court had found

       that the prior orders for parenting time were void. She went on to tell Father

       that, because she had full legal and physical custody of the Children, she would

       decide if and when Father could speak to the Children and that all contact


       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 5 of 22
       between Father and the Children would be in her discretion. Resp’t’s Ex. 9.

       Mother also told Father that, “no child support means no contact.” Id. After

       this email, Mother cut off all contact between Father and the Children. Father

       continued to send letters, cards, and gifts to the Children even after Mother cut

       off communication. During this time when Mother severed communication

       between Father and the Children, Father was able to obtain information about

       the Children by regularly contacting the school that the Children attended.


[11]   Mother and Herald were married on April 30, 2013 in New York. In 2013,

       Mother, Herald, and Father exchanged some inappropriate and “nasty”

       electronic communications. Tr. at 217. In these communications, Mother

       threatened to move with the Children and not tell Father where she had gone.

       Id. Father threatened suicide if he could not speak to the Children. On one

       occasion, Mother called the police in England after she, Herald, and Father

       exchanged a series of threatening tweets. The police arrested Father, and he

       was cautioned, but no further action was taken.


[12]   On September 1, 2014, Mother entered the living room in her home in

       Bloomington and found N.H. performing oral sex on S.H. Mother separated

       the children and called Herald to come home. When Herald came home, the

       police were called. Caseworker Natalie Hamer (“Hamer”) from the

       Department of Child Services (“DCS”) conducted an investigation. On

       September 3, 2014, Hamer interviewed Mother regarding the molestation of

       S.H. At that time, Mother told Hamer that she had no reason to believe that

       sexual abuse was occurring in the home before September 1, but that she had a

       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 6 of 22
       “gut feeling” this was not the first time. Id. at 299. During this meeting,

       Mother told Hamer that she did not know how to contact Father.


[13]   Both O.H. and S.H. were interviewed at the local child advocacy center on

       September 5, 2014. During this interview, O.H. described numerous acts of

       molestation by N.H. Both of the Children stated that N.H. would negotiate

       with them, offering favors in return for sexual contact. The sexual abuse began

       in 2012, and O.H. stated that, after Herald caught N.H. and O.H. engaging in

       sexual acts, the abuse stopped for about a year. Mother and Herald did not

       believe O.H. about the allegations at that time and threatened to send her to a

       treatment facility. N.H. later confessed that he lied and admitted the

       molestation. Regarding the 2012 incident, Mother asked O.H. if she liked it, to

       which O.H. responded no. Approximately one year later, the molestations by

       N.H. began again and continued for about a year and a half.


[14]   After the interview with the Children, Mother told Hamer that she may have

       witnessed a prior occurrence in 2012 where N.H. was hunched over O.H.

       Mother provided a detailed description of the event, but then stated that she

       was not sure she actually saw it. Resp’t’s Ex. 10 at 42. Mother also told Hamer

       that O.H. was “manipulative and good at lying.” Tr. at 302. Following this

       2012 incident, Mother stated that she and Herald had taken measures to ensure

       it would not occur again, including a no touch rule and a rule that the children

       would not be left alone together in their rooms. Id. At the conclusion of

       speaking with Hamer, Mother informed her that she planned for N.H. to return

       to the home and that she did not plan to take the Children out of the home. Id.

       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 7 of 22
       at 303. Mother stated that it was not fair that her relationship with Herald

       should be split up due to N.H.’s actions. Id. Mother also told Hamer she did

       not want counseling for the Children. Resp’t’s Ex. 10 at 42.


[15]   Based on the information given to Hamer, DCS removed the Children from

       Mother’s care, and they were placed in foster care. The Children were removed

       because of ongoing sexual abuse, lack of supervision by Mother, and Mother’s

       failure to protect the Children after she learned of the prior incidents of

       molestation. A petition alleging the Children to be Children in Need of

       Services (“CHINS”) was filed by DCS. Before the CHINS detention hearing

       on September 9, 2014, Mother told Hamer that O.H. and S.H. were both lying

       and that she did not believe them about their most recent disclosures. Tr. at

       306. Mother also stated that she had called the school in an attempt to obtain a

       statement that O.H. was a liar. Id. at 307.


[16]   At the CHINS fact-finding hearing, Mother testified that she was not sure if it

       was her or Herald who had witnessed the prior incident in 2012, but that there

       was no obvious sexual behavior between the children. Resp’t’s Ex. 10 at 42. She

       also testified that she did not remember stating the Children were liars. Id. The

       juvenile court found her statements “vague and confusing” and did not “accept

       her testimony as truthful.” Id. The Children were found to be CHINS. The

       juvenile court specifically found that “[g]iven [Mother’s] pattern of failing to

       protect [the Children] from sexual abuse, her belief that [the Children] are liars,

       and her failure to provide truthful testimony, it [was] clear that the coercive



       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 8 of 22
       intervention of the court [was] necessary to protect the health and safety of the

       [C]hildren.” Id. at 43.


[17]   At the time of removal, Mother told Hamer that Mother had no contact

       information for Father and that he was a dangerous person. Hamer was able to

       discover Father’s contact information from the Children’s elementary school.

       She contacted him and found him to be very appropriate and cooperative.

       Hamer believed that placement with Father at that time would have been

       appropriate if he lived locally. During the CHINS proceedings, the Children

       were placed in foster care with Dawn Mullins (“Mullins”). While the Children

       lived with Mullins, she regularly arranged for the Children to communicate

       with Father by Skype. Thereafter, Father had regular contact with the Children

       and sent them packages every two weeks. The Children would state to Mullins

       that they loved Father. During the time the Children were in foster care,

       Mullins had little contact with Mother, and Mother had only supervised

       visitation with the Children that increased in duration over time.


[18]   After removal from Mother’s care, the Children began attending therapy with

       Nancy Groover (“Groover”). Groover employed a certain behavioral therapy

       to address the Children’s needs, and when she reached a critical phase that

       required the participation of a trusted parental figure, Groover did not believe

       that Mother was appropriate to participate as Mother had not been supportive

       of therapy. Instead, Groover recommended that Mullins participate in this

       phase of therapy with the Children. Groover also did an assessment on Father

       and found that he performed well on the assessment.

       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 9 of 22
[19]   On November 25, 2014, Father filed a petition for modification of custody in

       the dissolution action. Hearings were held on this petition on May 26, 2015,

       July 31, 2015, and August 4, 2015. At the time of the hearings, Father was

       thirty-three years old and lived in a two-story, three-bedroom home in Ashford-

       Kent, England. Father resided with his girlfriend and her two children. He was

       employed as a chef and waiter at a restaurant near his home and had worked

       there for three years. Father’s mother, the Children’s grandmother, lived two

       blocks from Father’s home and visited frequently.


[20]   Evidence was presented that Father had a history of alcohol abuse and abused

       alcohol during his marriage to Mother. Father had been convicted of drunk

       driving in 1999 when he was seventeen years old and in 2002 when he was

       twenty years old; he also had a conviction for threatening to damage or destroy

       property in 2004 when he was twenty-two years old. He also had several

       cautions, which in the United Kingdom are arrests with no conviction, but

       cautioned to not engage in the behavior again. These were for shoplifting in

       1997, destroying or damaging property in 2002, sending a letter or other article

       conveying a threat in 2008,1 and sending false message by public electronic

       communication network to cause annoyance/inconvenience/anxiety in 2013. 2

       At the time of the hearings, Father was on probation for a battery conviction

       that had occurred in October 2013. He completed alcohol treatment as a part of




       1
           This incident involved Mother and an argument regarding her taking the Children to the United States.
       2
           This incident also involved Mother after she cut off all communication between Father and the Children.


       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016           Page 10 of 22
       his probation, and at the time of the hearings, he had not consumed alcohol for

       five months.


[21]   At the time of the hearings, Mother was still living with Herald in Bloomington

       and had no other family in the area. Herald’s child, P.H., lived with Mother

       and Herald, and Herald’s mother had petitioned for guardianship of N.H.

       Mother was employed at Walmart as a stocker and cashier. Neither she nor

       Father have a driver’s license.


[22]   In July 2015, Mullins accompanied the Children to England to visit Father for

       two weeks. The Children adjusted well to Father’s home and got along well

       with Father’s girlfriend and her children. Mullins’s observations of the

       interaction between Father and the Children was that Father loved the Children

       and is a genuinely caring Father. Tr. at 345-46. Mullins testified that she had

       no concerns about the safety of the Children if they were placed in Father’s

       custody. Id. at 349.


[23]   At the conclusion of the hearings, the trial court issued an order modifying

       custody. In the order, the trial court awarded legal and physical custody of the

       Children to Father and gave Mother unsupervised parenting time. Mother’s

       parenting time is to be six weeks each summer and two weeks each Christmas

       holiday. Mother is also allowed to communicate with the Children by Skype,

       telephone, or other electronic means for thirty minutes three time a week while

       they are in Father’s custody. While the Children are spending time with

       Mother, Father is allowed to communicate with the Children for thirty minutes


       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 11 of 22
       three times a week. Mother was also ordered that she must not allow N.H. to

       have any contact with the Children, she must allow DCS immediate access to

       the Children at any time during her parenting time, and must not listen to the

       communications between the Children and Father. Mother now appeals, and

       Father cross-appeals.


                                      Discussion and Decision
[24]   We review custody modifications for an abuse of discretion and must grant

       latitude and deference to trial courts in family law matters. Bailey v. Bailey, 7
N.E.3d 340, 343 (Ind. Ct. App. 2014) (citing Wilson v. Myers, 997 N.E.2d 338,

       340 (Ind. 2013)). We will set aside judgments on custody modifications only

       when they are clearly erroneous, and we will not substitute our own judgment if

       any evidence or legitimate inferences support the trial court’s judgment. In re

       Paternity of M.P.M.W., 908 N.E.2d 1205, 1208 (Ind. Ct. App. 2009). When

       reviewing the trial court’s decision, we may neither reweigh evidence nor judge

       the credibility of witnesses. In re Marriage of Sutton, 16 N.E.3d 481, 484 (Ind.

       Ct. App. 2014). We consider only the evidence favorable to the trial court’s

       judgment and all reasonable inferences derived from it. Id. Mother is appealing

       from a decision in which the trial court entered specific findings of fact and

       conclusions thereon. See Ind. Trial Rule 52(A). Therefore, we must first

       determine whether the evidence supports the findings and, second, whether the

       findings support the judgment. In re M.P.M.W., 908 N.E.2d at 1208.




       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 12 of 22
[25]   A trial court may not modify a child custody order unless: “(1) the

       modification is in the best interests of the child; and (2) there is a substantial

       change in one (1) or more of the factors that the court may consider under

       section 8 and, if applicable, section 8.5 of this chapter.” Ind. Code § 31-17-2-

       21(a)). Factors to consider in deciding whether to modify custody include

       whether there has been a substantial change related to the child’s age; the

       wishes of the parent(s); the child’s wishes; the relationship the child has with his

       or her parent(s), sibling(s), and others; the child’s adjustment to home, school,

       and community; the mental and physical health of all involved; any evidence of

       domestic or family violence; and any evidence that the child has been cared for

       by a de facto custodian. Ind. Code § 31-17-2-8. A party seeking modification

       of custody bears the burden of demonstrating that the existing arrangement is

       no longer in the best interests of the child and that there has been a substantial

       change in one or more of the enumerated statutory factors. Bailey, 7 N.E.3d at

       343.


                         I. Substantial Change in Circumstances
[26]   Mother argues that the trial court abused its discretion in modifying custody of

       the Children in favor of Father because the trial court failed to properly identify

       which of the statutory factors had been substantially affected. She asserts that,

       even though the trial court concluded that “[t]here has clearly been a substantial

       change in the [C]hildren’s interactions with their mother,” there were not

       enough facts or circumstances to support that determination. Appellant’s App. at

       20. Mother claims that DCS involvement in the lives of her and the Children

       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 13 of 22
       should not have constituted a substantial change because she had put

       reasonable safeguards in place after her suspicion of inappropriate behavior in

       2012, and she notified the authorities following her discovery of the incident in

       2014. She believes that these actions should be viewed as appropriate attempts

       to fix a problematic situation and not evidence of her irresponsibility and

       unfitness as a parent.


[27]   In its order modifying custody, the trial court concluded that custody of the

       Children should be modified in favor of Father based on a substantial change in

       the interaction and interrelationship of the Children with Mother. The

       evidence most favorable to the trial court’s judgment showed that the Children

       were removed from Mother’s care in September 2014 due to repeated

       molestations by N.H., their step-brother. Mother and Herald were aware of

       previous sexual contact between N.H. and O.H. in 2012, and Mother did not

       take adequate measures to protect the Children from further sexual abuse by

       N.H. When the incident occurred in September 2014, Mother was not truthful

       in her statements to DCS regarding her knowledge of N.H.’s prior molestation

       of O.H. Mother also initially refused to have N.H. leave the home and told

       Hamer that the Children were lying; Mother also attempted to get

       documentation form the Children’s school that O.H. was a liar. Further,

       Mother’s testimony at the modification hearing was not consistent with prior

       statements that she had made to Hamer. At the time of the hearing, the

       Children had not been returned to Mother’s care since their removal, and

       Mother failed to take responsibility for allowing the Children to be repeatedly


       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 14 of 22
       molested by N.H. Mother was also not supportive of the Children’s therapy,

       and their therapist, Groover, found that Mother was not an appropriate person

       to participate in the Children’s treatment with them.


[28]   Mother cites to Wiggins v. Davis, 737 N.E.2d 437 (Ind. Ct. App. 2000) for

       support of her argument. In that case, the trial court modified custody of a

       child to father because the child had been molested by a half-brother while in

       the mother’s custody and found that the molestation constituted a substantial

       change in the child’s interaction and interrelationship with the child’s siblings.

       Id. at 442. In her argument, Mother seems to acknowledge that if the trial court

       in the present case had made the same conclusion, “the facts and law may have

       supported it,” but that, since the trial court concluded there was a substantial

       change in the interaction and interrelationship with Mother, such a conclusion

       was not supported. Appellant’s Br. at 16. However, we find that the evidence in

       the present case surpasses that in Wiggins, and therefore, that case is not

       inconsistent with the trial court’s conclusion in the present case. The evidence

       here established that Mother had knowledge of past acts of molestation by N.H.

       and failed to take appropriate steps to protect the Children from further

       molestation. After the Children were removed, Mother called the Children

       liars, initially refused to take steps to ensure the Children were safe from

       molestations, made inconsistent statements about her knowledge of the

       incidents of molestation, and denied that the Children needed counseling. Her

       actions caused the Children to be placed in foster care, where they remained for




       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 15 of 22
       over a year. We cannot say that the trial court erred in awarding custody to

       Father.


[29]   We conclude that, based on this evidence, there was a substantial change in the

       Children’s interaction and interrelationship with Mother because she failed to

       protect the Children from being sexually abused by N.H. The evidence

       established that, although Mother was aware of an incident of molestation by

       N.H. in 2012, she failed to take proper actions to ensure the safety of the

       Children from further molestation. Mother’s arguments to the contrary are

       requests for this court to reweigh the evidence, which we cannot do. In re

       Marriage of Sutton, 16 N.E.3d at 484.


                               II. Best Interests of the Children
[30]   Mother argues that the trial court erred in awarding custody to Father because

       its determination that a modification of custody was in the Children’s best

       interests was an abuse of discretion. She specifically contends that it was error

       to modify custody in favor of Father due to his history of domestic and family

       violence, substance abuse, and his lack of a relationship with the Children.

       Mother further asserts that the trial court failed to consider the Children’s

       adjustment to their home, school, and community when it modified custody.


[31]   Initially, we note that Mother’s argument is merely an invitation for this court

       to reweigh the evidence, which we do not do on appeal. Id. In its order

       modifying custody, the trial court made specific findings and conclusions

       regarding allegations of domestic violence and Father’s alcohol abuse. In its

       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 16 of 22
       findings, the trial court discussed Mother’s allegations of domestic violence, the

       fact that the couple argued regularly, that the police were called once due to an

       argument, Father’s alcohol abuse, and his alcohol-related offenses. Appellant’s

       App. at 14, 18. In its conclusions, the trial court discussed Mother’s allegations

       of domestic abuse and concluded that, “[g]iven [Mother’s] evasive and

       untruthful testimony, there is insufficient evidence to conclude that acts of

       domestic violence occurred between [Father] and [Mother] during their

       marriage.” Id. at 20. We, therefore, find that the trial court considered

       Mother’s allegations of domestic violence and found them not to be credible,

       which was totally within the court’s province to do, and we give deference to

       that determination. Bailey, 7 N.E.3d at 343.


[32]   As for Father’s history of alcohol abuse, the trial court concluded that Father

       clearly had a history and it was of great concern. Appellant’s App. at 20.

       However, Father’s two convictions for drunk driving were over thirteen years

       before the hearing dates, and Father had recently undergone alcohol treatment

       as part of his probation. Id. The trial court also concluded that although

       Father’s alcohol abuse was concerning, he had established a stable home, living

       with his girlfriend and her two children and maintaining stable employment.

       We, therefore, find that the trial court considered Father’s history of alcohol

       abuse and weighed the evidence in making its determination, which was totally

       within the court’s province to do, and we give deference to that determination.

       Bailey, 7 N.E.3d at 343.




       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 17 of 22
[33]   As to Father’s lack of a close relationship with the Children, the trial court

       made findings regarding Mother’s consistent denial of contact between Father

       and the Children. Mother initially took the Children with her to the United

       States without any notice to Father, and then after agreeing that they would

       return to England, Mother never used the plane tickets purchased by Father.

       Appellant’s App. at 14. After the Agreed Visitation Orders were issued by the

       court in Virginia, Mother never allowed the Children to visit Father in England.

       Id. Although Father did have contact with the Children via telephone and

       webcam, Mother later cut off all contact between the Children and Father after

       the dissolution decree was issued. Id. at 14, 15. After the Children were

       removed from Mother’s custody and placed in foster care, Father resumed

       contact with the Children, which continued up to the date of the modification

       hearings. Id. at 17. Therefore, Father’s prior lack of a close relationship with

       the Children was largely Mother’s creation. It was within the purview of the

       trial court to reject any allegations regarding the lack of a close relationship.


[34]   Lastly, Mother’s assertion that the trial court failed to consider the Children’s

       adjustment to their home, school, and community when it modified custody

       ignores the fact that the Children had been removed from Mother’s home and

       in foster care for over a year at the time of the modification hearings, which had

       already necessitated a change in home and school. Mother’s argument seems

       to be that the trial court erred in granting modification because there was not

       sufficient evidence to conclude that a substantial change occurred in the

       Children’s adjustment to their home, school, and community, necessitating


       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 18 of 22
       modification. However, in making a determination to modify custody, the trial

       court is only required to find a substantial change in one of the factors

       enumerated in Indiana Code sections 31-17-2-8 or 31-17-2-8.5. Ind. Code § 31-

       17-2-21(a). Here, the trial court found that a substantial change had occurred in

       the interaction and interrelationship of the Children and Mother, which was

       sufficient to modify custody. We, therefore, conclude that the trial court did

       not abuse its discretion in finding that modification of custody to Father was in

       the best interests of the Children.


                                           III. Cross-Appeal
[35]   Father cross-appeals, arguing that the trial court abused its discretion when it

       granted Mother unsupervised parenting time with the Children. He contends

       that granting Mother unsupervised parenting time would endanger the

       Children’s physical health or significantly impair their well-being and emotional

       development. Father asserts that, at the time of the final hearings dates, Mother

       only had supervised visitation with the Children and that DCS believed it was

       in the Children’s best interests not to be left unsupervised with Mother due to

       her failure to previously protect them from years of sexual abuse. He also

       claims that the safeguards that the trial court put in place were insufficient to

       protect the Children.


[36]   “‘In all visitation controversies, courts are required to give foremost

       consideration to the best interests of the child.’” Hatmaker v. Hatmaker, 998
N.E.2d 758, 760 (Ind. Ct. App. 2013) (quoting Marlow v. Marlow, 702 N.E.2d
733, 735 (Ind. Ct. App. 1998), trans. denied). We review parenting time
       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 19 of 22
       decisions for an abuse of discretion. Id. at 761. A trial court abuses its

       discretion when its decision is clearly against the logic and effect of the facts

       and circumstances before the court or if the court has misinterpreted the law.

       Id. If the record reveals a rational basis supporting the trial court’s

       determination, no abuse of discretion is found. Marlow, 702 N.E.2d at 735. We

       will not reweigh evidence or judge the credibility of witnesses. Id.


[37]   “The right of non-custodial parents to visit with their children is a ‘sacred and

       precious privilege.’” Appolon v. Faught, 796 N.E.2d 297, 300 (Ind. Ct. App.

       2003) (quoting McCauley v. McCauley, 678 N.E.2d 1290, 1292 (Ind. Ct. App.

       1997), trans. denied). Restriction of parenting time is governed by Indiana Code

       section 31-17-4-1(a), which provides:


               A parent not granted custody of the child is entitled to reasonable
               parenting time rights unless the court finds, after a hearing, that
               parenting time by the noncustodial parent might endanger the
               child’s physical health or significantly impair the child’s
               emotional development.


       “Even though the statute uses the word ‘might,’ this [c]ourt has previously

       interpreted the language to mean that a court may not restrict parenting time

       unless that parenting time ‘would’ endanger the child’s physical health or

       emotional development.” Hatmaker, 998 N.E.2d at 761 (citing D.B. v. M.B.V.,

       913 N.E.2d 1271, 1274 (Ind. Ct. App. 2009)). A party who seeks to restrict a

       parent’s visitation rights bears the burden of presenting evidence justifying such

       a restriction. Id. The burden of proof is by a preponderance of the evidence.

       Id.
       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 20 of 22
[38]   Here, in its order, the trial court made conclusions regarding Mother’s

       parenting time, specifically that establishing appropriate parenting time that

       sufficiently protects the health and safety of the Children is complicated by

       Mother’s failure to protect the Children in the past and that the distance

       between the parents further complicates the issue. Appellant’s App. at 21. The

       trial court concluded that certain restrictions should be placed on Mother’s

       parenting time, including that Mother must not allow N.H. to have any contact

       with the Children and that when the Children are in her care, Father should be

       allowed to communicate with the Children via Skype, telephone, or other

       electronic means for thirty minutes, three times per week without Mother

       listening to the communication. Id. Additionally, Mother was ordered that she

       must allow DCS representatives to have immediate access to the Children at

       any time during her parenting time. Id. at 22. Any violations of the trial court’s

       order shall be punishable by contempt, including incarceration. Id.


[39]   It was within the trial court’s discretion to grant unsupervised parenting time,

       and the trial court set up safeguards to ensure the safety of the Children. Such

       safeguards were to be followed with the consequence of contempt for non-

       compliance. We, therefore, conclude that it was not against the logic and effect

       of the facts and circumstances before the court to grant Mother unsupervised

       parenting time with the Children and adequate safeguards were put in place to

       protect the Children. The trial court did not abuse its discretion.


[40]   Affirmed.



       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 21 of 22
Riley, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 53A01-1511-DR-1879 | August 4, 2016   Page 22 of 22